Exhibit 10.1 


TALON THERAPEUTICS, INC.
2006 EMPLOYEE STOCK PURCHASE PLAN
 
(as amended through July 15, 2011)
 
1.           Purpose of the Plan. The Talon Therapeutics 2006 Employee Stock
Purchase Plan (the “Plan”) is intended to provide a method whereby eligible
employees of Talon Therapeutics, Inc. (the “Company”) and its Designated
Subsidiaries will have an opportunity to purchase shares of the common stock of
the Company. The Company believes that employee participation in the ownership
of the Company is of benefit to both the employees and the Company. The Company
intends to have the Plan qualify as an “employee stock purchase plan” under
section 423 of the Code (as hereinafter defined). The provisions of the Plan
shall, accordingly, be construed so as to extend and limit participation in a
manner that is consistent with the requirements of that Code section.
 
2.           General Definitions. For purposes of the Plan, the following terms
shall have the respective meanings set forth below:
 
“Account” shall mean the record of all remaining funds that have been
contributed by each individual Participant as a result of payroll deductions for
the purpose of purchasing Shares pursuant to Rights granted under the Plan. A
Participant’s Account shall be subject to the conditions and limitations set
forth in Sections 7 and 8 and other provisions of this Plan.
 
“Base Pay” means an employee’s regular straight time salary or earnings.
 
“Board” means the Board of Directors of the Company.
 
“Business Day” means any day (other than a Saturday, Sunday or legal holiday in
the State of California) on which banks are permitted to be open in San
Francisco, California.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” shall mean the Compensation Committee of the Board or another
committee appointed by the Board to administer and fulfill its duties under the
Plan.
 
“Common Stock” means the voting common stock of the Company, par value $0.001
per share.
 
“Designated Subsidiary” shall mean any Subsidiary whose employees have been
designated by the Board or the Committee to be eligible, subject to Section 3,
to become Participants under the Plan.
 
“Ending Date” means the Purchase Date on which a particular Offering Period
ends, as determined under Section 4.3.
 
“Enrollment Date” for a Participant means any Grant Date on which the
Participant is enrolled in the Plan pursuant to Sections 6 and 7.
 
“ESPP Broker” means a qualified stock brokerage or other financial services firm
that has been designated by the Committee to assist in administering this Plan
 
“Fair Market Value” of any Share, as of a particular date, shall mean the price
per share of Common Stock as quoted on The Nasdaq Stock Market, Inc. at the
close of regular trading on that date. The Board or the Committee may designate
a different time or method of determining Fair Market Value if that becomes
appropriate because of changes in the hours or methods of trading on The Nasdaq
Stock Market, Inc. If the Common Stock ceases to be listed on The Nasdaq Stock
Market, Inc., the Board or the Committee shall designate an alternative
exchange, stock market or other method of determining Fair Market Value of the
Common Stock.
 
“Grant Date” means each date established pursuant to Section 4.1 on which the
Company grants to Participants a new set of Rights to purchase Shares during the
Offering Period beginning on that date.
 
“Offering Period” shall mean the time period beginning on a Grant Date and
ending on a date determined under Section 4.3, during which Shares may be
purchased by Participants pursuant to the Rights granted on that Grant Date.
 
“Participant” means an employee of the Company or any of its Designated
Subsidiaries who, pursuant to Section 3, is eligible to participate in the Plan
and has complied with the enrollment requirements of Sections 6 and 7.
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Plan” means this Talon Therapeutics 2006 Employee Stock Purchase Plan, as it
may be amended from time to time.
 
“Purchase Date” means any of the following dates, on which a purchase of Shares
shall be made pursuant to Rights granted to Participants: each six month
anniversary of the Grant Date that began the Offering Period for those Rights,
but only if such anniversary occurs on or before the Ending Date of such
Offering Period.
 
“Purchase Period” means each six-month portion of an Offering Period that ends
on a Purchase Date and began on the later of the Offering Period’s Grant Date or
the day after the last Purchase Date within that Offering Period.
 
“Rights” means the rights granted to Participants under Section 4.2, as of a
particular Grant Date, to purchase Shares during each Purchase Period within the
Offering Period beginning on the Grant Date.
 
“Shares” means shares of Common Stock that are subject to existing Rights or
have been sold to Participants pursuant to their Rights granted under the Plan.
 
“Subsidiary” shall mean any present or future domestic or foreign corporation
that is or would be a “subsidiary corporation” of the Company as that term is
defined in Code section 424(f).
 
3.           Employees Eligible to Participate. Any employee of the Company or
any of its Designated Subsidiaries is eligible to participate in the Plan if he
or she: (a) is in the employ of the Company or any of its Designated
Subsidiaries on a Grant Date, (b) has been so employed for at least thirty
consecutive days immediately preceding the Grant Date, (c) has been paid for an
average of at least twenty hours per week during such employment, and (d) is not
an employee whose customary employment is for five months or less in any
calendar year.
 
The Board shall have the power to amend the Plan by changing the conditions for
eligibility to participate in the Plan with respect to future grants of Rights,
without shareholder approval, if such change is announced at least fifteen
Business Days prior to the Grant Date on which such Rights are to be granted,
and only if such eligibility conditions comply with the requirements of Code
section 423(b)(4).
 
4.           Grants of Rights to Purchase Shares During Offering Periods.
 
4.1           Grant Dates. From time to time, the Board may fix a Grant Date or
a series of Grant Dates on which the Company will grant Rights to purchase
Shares, as provided in Section 4.2, during the Offering Period beginning on that
Grant Date. The first Grant Date will be July 31, 2006, and subsequent Grant
Dates will be each January 31 and July 1 after 2006, until that series is ended
or changed by the Board.
 
4.2           Granting of Rights. On the Grant Date of each Offering Period, the
Company shall be deemed to have automatically granted to each employee eligible
to participate in the Plan as of the Grant Date, a Right to purchase as many
full Shares (but not any fractional Shares) as may be purchased pursuant to
Section 10, on each Purchase Date during the Offering Period, with the balance
of such Participant’s Account on that Purchase Date, subject to the limitations
set forth in Sections 7.1, 9 and 10, and the other terms and conditions of this
Plan.
 
4.3           Offering Periods and Ending Dates. The Rights granted on a
particular Grant Date will remain in effect only during an Offering Period that
begins on the Grant Date and ends on the Offering Period’s Ending Date, which
shall be the earlier of (a) the last day of the 24-month period following the
Grant Date, or (b) the first Purchase Date after the Grant Date on which the
Fair Market Value of a Share is less than the Fair Market Value of a Share on
the Grant Date. Any Rights that were granted on a Grant Date and have not been
exercised during the Offering Period beginning on the Grant Date shall expire as
of the close of business on the Ending Date of the Offering Period. The Board
shall have the power to change, without shareholder approval, the duration
and/or frequency of (a) the Offering Periods for future grants of Rights, and
(b) Purchase Periods with respect to future Share purchases, if any such change
is announced at least fifteen Business Days before the scheduled beginning of
the first Offering Period or Purchase Period to be affected; provided, however,
that no Offering Period may exceed twenty-seven months.
 
4.4           Coordination of Overlapping Offering Periods. Offering Periods
that begin on different Grant Dates, and have not yet ended, will run
concurrently; provided, however, that a Participant who enrolls to exercise any
Rights during any Purchase Period will be deemed to purchase first all of the
remaining Shares available to him or her under Rights granted on the earliest
Grant Date for which the Offering Period has not ended, before any Shares may be
purchased under Rights granted to him or her on a later Grant Date.
 
5.           Purchase Price. The purchase price for each Share offered and sold
to Participants on any Purchase Date during an Offering Period shall be the
lesser of: (a) 85 percent of the Fair Market Value of a Share on the Offering
Period’s Grant Date if it is a Business Day or, if it is not, on the nearest
subsequent Business Day; or (b) 85 percent of the Fair Market Value of a Share
on the Purchase Date if it is a Business Day or, if it is not, on the nearest
prior Business Day.
 
6.           Participation. An eligible employee may become a Participant by
completing the enrollment process prescribed by the Company, which shall include
a payroll authorization made pursuant to Section 7, at a reasonable time before
the Grant Date on which it is to be effective (an “Enrollment Date”). A
Participant’s enrollment will be effective on such Enrollment Date, subject to
the following conditions:
 
 
 

--------------------------------------------------------------------------------

 
 
6.1           Outstanding Rights of Participant. If the Participant has not
fully exercised all of the Rights previously granted to him or her for one or
more Offering Periods that will remain in effect after such Enrollment Date, the
enrollment will be deemed to exercise first the remaining Rights with the
earliest Grant Date.
 
6.2           Participant without Outstanding Rights. If no Rights have
previously been granted to the Participant, or he or she is no longer entitled
to exercise any Rights granted on a previous Grant Date, the enrollment will be
effective for any Rights on and after such Enrollment Date.
 
6.3           General Rules. Participation during one Offering Period under the
Plan shall not require participation in any later Offering Period, but a
Participant shall remain enrolled in the Plan until the Participant withdraws
from the Plan pursuant to Section 14, or his or her employment is terminated
with the Company and all of its Designated Subsidiaries, whichever occurs
earlier.
 
7.           Payroll Deductions.
 
7.1           Authorization of Payroll Deductions. At the time each
Participant’s enrollment process is completed under Section 6, the Participant
shall authorize the Company to make payroll deductions, for so long as he or she
participates in the Plan after his or her Enrollment Date, of a whole percentage
(not partial or fractional) of his or her Base Pay paid after the Enrollment
Date, for the purpose of paying for Shares pursuant to Rights that he or she is
entitled to purchase during any Purchase Period beginning on or after such
Enrollment Date; provided, however, that no such payroll deduction shall be less
than one percent or exceed 15 percent of Base Pay. The amount of such minimum
percentage deduction may be adjusted by the Board of Directors or the Committee
from time to time; provided, however, that a Participant’s existing rights under
the Plan with respect to any Purchase Period that has already commenced may not
be adversely affected thereby, except to the extent necessary to comply with
Section 6 or Section 9, as determined in the discretion of the Committee.
 
7.2           Account Credits. Each Participant’s payroll deductions shall be
credited to that Participant’s Account. A Participant may not make any separate
cash payment into such Account, nor may payment for Shares be made from any
source other than unused amounts credited to the Participant’s Account.
 
7.3           Period of Payroll Deductions. A Participant’s payroll deductions
commencing on any Enrollment Date shall continue, for all Purchase Periods
within any Offering Periods permitted under Section 6, until the termination of
the Plan, unless the Participant elects before any subsequent Purchase Period to
withdraw pursuant to Section 14 or change his or her contribution percentage.
 
7.4           Limitation on Changes. A Participant may discontinue participation
in the Plan as provided in Section 14, but a Participant may not otherwise alter
the rate of his or her payroll deductions during any Purchase Period.
 
7.5           Carryover of Unused Balances. If any balance remains in a
Participant’s Account as of the close of business on any Purchase Date, because
the balance was not sufficient to purchase a full Share on that Purchase Date,
that balance shall be automatically carried over and treated as a contribution
for the purchase of Shares on the next Purchase Date on which the Participant is
eligible to purchase Shares.
 
8.           Nature of Account. A Participant shall all times have a right to an
amount equal to the payroll deduction contributions credited to his or her
Account, and not yet used to purchase Shares for the Participant, but any such
unused contributions may be commingled with the general funds of the Company and
used by the Company for any corporate purpose; and the Company shall not be
obligated to segregate such contributions. No interest shall be paid or allowed
on a Participant’s Account.
 
The Plan is unfunded and shall not create nor be construed to create a trust or
separate fund of any kind or any fiduciary relationship among the Company, the
Board, the Committee or any Participant. To the extent a Participant acquires a
right to receive payment or Shares from the Company pursuant to the Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company.
 
9.           Number of Shares Offered Under the Plan. The maximum number of
Shares that will be offered under the Plan is 337,500, subject to any adjustment
made pursuant to Section 18. If, on any date, the total number of Shares for
which Rights are to be granted pursuant to Section 4.2 would exceed the number
of Shares then available under this Section 9 after deduction of all Shares (a)
that have been purchased under the Plan and (b) for which Rights to purchase are
then outstanding, the Committee shall make a pro-rata allocation of the unissued
Shares that remain available for the Plan in as nearly a uniform manner as shall
be practicable and as it shall determine, in its sole judgment, to be equitable.
In such event, (a) the number of Shares each Participant may purchase pursuant
to any future grants of Rights shall be reduced; (b) the payroll deductions to
be made with respect to future grants of Rights, pursuant to existing
authorizations, shall be reduced accordingly and (c) the Company shall give each
Participant a written notice of such reductions.
 
10.           Limitations on Share Purchases. Notwithstanding anything herein to
the contrary, the following limitations shall apply to all grants of Rights to
purchase Shares under this Plan:
 
10.1           Five Percent Ownership Limit. No Participant shall be granted any
new Rights, if such Participant, immediately after such grant, would be deemed
to own shares of Common Stock (including all Shares that may be purchased under
outstanding Rights) that will be five percent or more of the total combined
voting power or value of all classes of capital stock of the Company or its
Subsidiaries. The rules of Code section 424(d), which treat unexercised Rights
and any other stock purchase options as stock, shall apply in determining share
ownership under this paragraph. However, the Participant may receive any portion
of a grant of Rights that would not violate this paragraph.
 
 
 

--------------------------------------------------------------------------------

 
 
10.2           $25,000 Annual Limitation. In addition, no Participant shall be
allowed to receive a grant of new Rights, if those Rights would cause such
Participant’s rights to purchase Shares under this Plan and all other “employee
stock purchase plans” of the Company and its Subsidiaries to accrue at a rate
that exceeds $25,000 of the Fair Market Value of such Shares for each calendar
year in which such right to purchase is outstanding at any time. For purposes of
this Section 10.2, the Fair Market Value of Shares shall be determined in each
case as of the Grant Date of the Offering Period in which such Shares would be
purchased. However, the Participant may receive any portion of a grant of Rights
that would not violate this paragraph.
 
10.3           Refund of Excess Contributions. The Company shall refund as soon
as practicable any contributions by a Participant that would cause either of the
limits set forth in this Section 10 to be exceeded; and the balance of the
Participant’s Account shall then be reduced by any such refund.
 
11.           Procedure and Eligibility for Purchase of Shares. On each Purchase
Date during any Purchase Period within an Offering Period, each Participant who
remains an eligible employee under Section 3, and has not withdrawn from
participation for that Purchase Period, shall be deemed to have exercised a
portion of his or her Rights to purchase Shares during that Offering Period, to
the extent such Rights are then exercisable under Section 6.1; and the
Participant shall be deemed to have purchased, at the applicable purchase price
set forth in Section 5 for that Offering Period, the number of full Shares (but
not any fractional Shares) that may be purchased on that Purchase Date with the
balance of the Participant’s Account.
 
12.           Participant’s Rights as a Shareholder. No Participant shall have
any rights of a shareholder with respect to any Shares until the Shares have
been purchased in accordance with Section 11 in the name of the Participant.
 
13.           Issuance and Disposition of Shares.
 
13.1           Issuance of Shares. Promptly following each Purchase Date, the
Company shall issue the Shares that have been purchased by each Participant on
that Purchase Date; and deposit those Shares into a brokerage account that is
established in the Participant’s name with the ESPP Broker.
 
13.2           Title of ESPP Brokerage Account. A Participant may direct, by
written notice to the ESPP Broker prior to any Purchase Date, that any ESPP
Broker account established to hold the Participant’s Shares be titled or
re-titled, in the names of the Participant and one other person designated by
the Participant, as joint tenants with right of survivorship, tenants in common
or as owners of community property, to the extent and in the manner permitted by
applicable law.
 
13.3           Disposition of Shares. A Participant shall be free to undertake a
disposition, as that term is defined in Code section 424(c) (which generally
includes any sale, exchange, gift, or transfer of legal title during the
Participant’s lifetime), of Shares in the Participant’s ESPP Broker account at
any time; provided, however, that, in the absence of such a disposition of such
Shares, the Shares must remain in the Participant’s account at the ESPP Broker,
except as otherwise permitted under Section 13.4, until the Holding Period has
been satisfied for those Shares. With respect to Shares for which the Holding
Period (as defined below) has been satisfied, a Participant may move such Shares
to an account at another brokerage firm of the Participant’s choosing or request
that a certificate representing the Shares be issued and delivered to the
Participant.
 
“Holding Period” shall mean the holding period set forth in Code section 423(a)
with respect to any Shares. As of the date that the Board adopts this Plan, such
Holding Period for any Shares purchased by a Participant is the longer of: (a)
the two-year period immediately following the Grant Date for the Offering Period
in which such Shares were purchased, and (b) the one-year period immediately
following the date those Shares are transferred to the Participant.
 
13.4           Non-U.S. Taxpayers. However, any Participant who is not subject
to United States taxation may, at any time and without regard to the Holding
Period for any Shares, move his or her Shares from his or her ESPP Broker
account to an account at another brokerage firm of the Participant’s choosing,
or request that a certificate representing the Shares be issued and delivered to
the Participant.
 
14.           Withdrawal from Participation.
 
14.1           Withdrawal Procedure. A Participant may withdraw, in whole but
not in part, from participation in the Plan during any Purchase Period by
delivering to the Company a written notice of withdrawal, in a form prescribed
by the Company, at least ten Business Days before the next Purchase Date on
which Shares would otherwise be purchased by the Participant; and any such
withdrawal shall be effective for that Purchase Date and all future Purchase
Periods; provided, however, that the Participant shall remain entitled to his or
her remaining Rights (if any) to purchase Shares during future Purchase Periods
other than the next Purchase Period, if the Participant timely re-enrolls under
Section 14.2. Upon any such withdrawal, the Company shall return to the
withdrawing Participant, as soon as practicable, the accumulated payroll
deductions remaining in his or her Account, without interest.
 
 
 

--------------------------------------------------------------------------------

 
 
14.2           Re-entry after Withdrawal. An employee who has withdrawn from the
Plan during a particular Purchase Period may not re-enter the plan for that
Purchase Period or the next Purchase Period, but may re-enroll as of any Grant
Date after the next Purchase Period following such withdrawal, to exercise any
remaining Rights he or she may have to purchase Shares during Offering Periods
that begin or continue after such re-enrollment; provided, however, that the
employee then remains eligible based on the criteria described in Sections 3 and
6.
 
15.           Rights Not Transferable. No Participant shall be permitted to
sell, assign, transfer, pledge, or otherwise dispose of or encumber such
Participant’s Account or any rights to purchase or to receive Shares or cash
under the Plan, other than by will or the laws of descent and distribution; and
such Account and other rights shall not be liable for, or subject to, a
Participant’s debts, contracts or liabilities. If a Participant purports to make
a transfer, or a third party makes a claim in respect of any such Account or
other rights, whether by garnishment, levy, attachment or otherwise, such
purported transfer or claim shall be treated as a withdrawal election under
Section 14 and shall have no other effect on the Participant’s rights under this
Plan.
 
16.           Termination of Employment. As soon as practicable after
termination of a Participant’s employment with the Company for any reason
whatsoever, including but not limited to death or retirement, the Participant’s
Rights shall immediately expire and his or her Account balance shall be refunded
to the Participant or the Participant’s estate, as applicable.
 
17.           Amendment or Discontinuance of the Plan. The Board (or the
Committee, to the extent expressly provided in this Plan) shall have the right
to amend or modify the Plan at any time without notice (except for any notice
expressly provided in this Plan); and the Board shall have the right to
terminate the Plan at any time without notice; provided, however, that: (a)
subject to Sections 18 and 21.1, no Participant’s existing rights under any
Offering Period that is in progress may be adversely affected thereby; and (b)
subject to Section 18, in the event that the Board desires to retain the Plan’s
favorable tax treatment under Code sections 421 and 423, no such amendment of
the Plan shall increase the number of Shares that have been reserved in Section
9 for issuance under this Plan unless the Company’s shareholders approve such an
increase.
 
18.           Changes in Capitalization. In the event of any reorganization,
recapitalization, stock split, stock dividend, combination of shares of Common
Stock, merger, consolidation, offerings of rights, or any other change in the
capital structure of the Company, the Board or the Committee may make such
adjustments, if any, as it may deem appropriate, subject to any required action
by the shareholders of the Company, in the number, kind and price of the Shares
that Participants are entitled to purchase pursuant to existing Rights, and in
the number of Shares available under Section 9 for purchase under the Plan.
 
19.           Administration. The Plan shall be administered by the Committee,
who may engage the ESPP Broker to assist in the administration of the Plan. The
Committee shall be vested with full authority to interpret the Plan; and to
make, administer and interpret such rules and regulations as it deems necessary
to administer the Plan. Any determination, decision, or action of the Committee,
in connection with the construction, interpretation, administration or
application of the Plan, shall be final, conclusive and binding upon all
Participants and any and all persons that claim rights or interests under or
through a Participant. The Committee may delegate any of its ministerial duties
with respect to the Plan to such of the Company’s other employees as the
Committee may determine.
 
20.           Notices. All notices or other communications by a Participant to
the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, that is designated by the Company from time to time for the
receipt thereof. In the absence of such a designation, the Company’s Human
Resources Department, Attention: Stock Plan Administration, shall be authorized
to receive such notices.
 
21.           Termination of the Plan. This Plan shall terminate at the earliest
of the following dates:
 
21.1           Dissolution or Change in Corporate Structure. The Plan shall
terminate on the date of the filing of a Statement of Intent to Dissolve by the
Company or the effective date of a merger or consolidation wherein the Company
is not to be the surviving corporation, which merger or consolidation is not
between or among corporations related to the Company. Prior to the occurrence of
either of such events, on such date as the Board may determine, the Company may
permit a Participant to complete the exercise of his or her Right to purchase,
at the purchase price set forth in Section 5, the number of full Shares (but not
any fractional Shares) that may be purchased with the balance of that
Participant’s Account. In such an event, the Company shall refund to the
Participant any funds that remain in the Participant’s Account after such
purchase.
 
21.2           Board Action. The Plan shall terminate on an effective date
determined by the Board if and when it acts to terminate the Plan in accordance
with Section 18.
 
21.3           Exhaustion of Available Shares. The Plan shall terminate on the
date when all of the Shares that were reserved under Section 9 for issuance
under this Plan have been purchased.
 
Upon termination of the Plan, the Company shall refund to each Participant the
remaining balance of each Participant’s Account.
 
 
 

--------------------------------------------------------------------------------

 
 
22.           Limitations on Sale of a Participant’s Shares. The Plan is
intended to provide Shares for investment and not for resale. The Company does
not, however, intend to restrict or influence the conduct of any employee’s
affairs. Therefore, a Participant may at any time sell Shares that have been
purchased under the Plan, subject to compliance with any applicable federal or
state securities laws, including any conditions required under Section 23. EACH
PARTICIPANT ASSUMES THE RISK OF ANY MARKET FLUCTUATIONS IN THE PRICE OF SHARES.
 
23.           Governmental Regulation. The Company’s obligation to sell and
deliver Shares under this Plan is subject to any governmental approval that is
required in connection with the authorization, issuance or sale of such Shares.
As a condition to a Participant’s enrollment in the Plan or the exercise of a
Participant’s Right to purchase any Shares, the Company may require the
Participant to represent and warrant at such time that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required by any applicable provisions of law.
 
The terms and conditions of Rights granted hereunder to, and the purchase of
Shares by, persons subject to section 16 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such Rights and any Shares
issued upon exercise thereof shall be subject to, such additional conditions and
restrictions as may be required by Rule 16b-3 to qualify for the maximum
exemption from section 16 of the Exchange Act with respect to Plan transactions.
 
24.           No Employment Rights. Except as expressly provided in this Plan,
it does not, directly or indirectly, create any right for the benefit of any
employee or class of employees to purchase any shares of Common Stock. Nor does
this Plan create in any employee or class of employees any right to continued
employment by the Company, and this Plan shall not be deemed to interfere in any
way with the Company’s right to terminate, or otherwise modify, an employee’s
employment at any time.
 
25.           Severability. If any provision of the Plan is or becomes invalid,
illegal or unenforceable in any jurisdiction, or would disqualify the Plan under
Code section 423 or any other applicable law, such provision shall be construed
or deemed amended to conform to applicable laws; or, if it cannot be so
construed or deemed amended without materially altering the intent of the Plan,
such provision shall be stricken as to such jurisdiction, and the remainder of
the Plan shall remain in full force and effect.
 
26.           Governing Law. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of California.
 